Notice of Pre-AIA  or AIA  Status
This is in response to application no. 17/189,930 filed on March 02, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.  MPEP 2106(I).

Claim 7 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals.  But, transitory signals are not within one of the four statutory categories (i.e. non-statutory subject matter).  See MPEP 2106(I).   However, claims directed toward a non-transitory computer readable medium may qualify as a manufacture and make the claim patent-eligible subject matter.  MPEP 2106(I).  Therefore, amending the claims to recite a “non-transitory computer-readable medium” would resolve this issue.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: Claim 1 (lines 2-18); claim 2 (lines 4-9); claim 3 (lines 4-9); claim 4 (2-16).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Figs. 3 ,4, Paragraph [0062].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bamber et al. (US 20200134869 A1) in view of Singh (US 11124113 B2).

Regarding claim 1, Bamber discloses an obstacle detection apparatus comprising: an operation control portion configured to control an operation of a movable portion at a door of a vehicle (Figs. 1, 5, 6, ¶0077: the control unit 40 is installed in the vehicle 10 and enables the calibration of the image capture systems 21, 22, 23 mounted on the mirror/door, boot, and bonnet in a parking position of the vehicle by only moving body portions of the vehicle 10 with an image capture); a first obtaining portion configured to obtain captured image data of a vicinity of the door of an outer side of the vehicle from an imager provided at the movable portion, the captured image data including at least first captured image data when the movable portion is in a first state and second captured image data when the movable portion has moved from the first state and is in a second state (¶0101: During the motion of the door around the door rotation axis 33, the image capture device 22 detects images of the body and/or body portion of the vehicle 10 and/or surrounding area of the vehicle 10 to identify different features and/or objects in the image. ...The motion of the identified features and/or objects will be computed using the plurality of different images detected by the image capture device of the image capture system 22); a second obtaining portion configured to obtain moving amount information of the movable portion from the first state to the second state (¶¶0069, 0079: the identification unit 42 is adapted to identify, on the images taken by the image capture device, at least two features or objects, such that the rotation axis of the vehicle portion can be determined); an imager position calculation portion configured to calculate imager position information including a position of the imager when the movable portion is in the first state and a position of the imager when the movable portion is in the second state, on the basis of the moving amount information (¶0069: a calculation unit 43; the orientation of the image capture device mounted on the mirror, boot, or bonnet, in the vehicle frame can be calculated by moving (opening and closing) the door, boot and bonnet about their respective axis 33, 32, 31…For instance, if the rotation axes of the door and the boot are measured, the orientation of the image capture device relative to the vehicle 10 can be calculated); and an obstacle position calculation portion configured to calculate a(¶¶0079, 0089: Within the images taken by the image capture device of the image capture system 21, 22, 23 features or objects are identified and the position and/or motion of the identified features or objects is tracked ).
Bamber is silent regarding calculating a three-dimensional position of an obstacle.
However, Singh discloses  calculating a three-dimensional position of an obstacle (col. 3, line 63 to col. 4, line 9; col. 8, line 64 to col. 9, line 7: determining location of the equipped vehicle relative to at least one determined structure or object of the generated three dimensional environmental model and, based on the determined location of the equipped vehicle relative to the at least one determined structure or object, determining if the generated three dimensional environmental model includes an object at or near the parking location).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bamber by utilizing calculating a three-dimensional position of an obstacle, as taught by Singh, for computing a maximum possible opening height of the hatch at any given location (col. 4, lines 6-9). 



Regarding claim 2, Bamber further discloses the obstacle detection apparatus according to claim 1, wherein the movable portion corresponds to a door mirror provided at the door and performs rotational movement about a rotation axis, the second obtaining portion is configured to obtain rotation angle information of the door mirror, the rotation angle information serving as the moving amount information of the door mirror from the first state to the second state (Fig. 9, ¶0090: the motion of the wing mirror can be used to calculate the direction of the rotation axis of the wing mirror. The wing mirror can rotate over an angle at the fixation point with the door of the vehicle 10 and after closing the door, the mirror can be folded and unfolded, the motion of the features detected within the images taken by the image capture device of the image capture system 22 during the folding motion can be used to calculate the direction of the rotation axis relative to the image capture device of the image capture system 22), and the imager position calculation portion is configured to calculate imager position information including a position of the imager when the door mirror is in the first state and a position of the imager when the door mirror is in the second state, on the basis of the rotation angle information ( ¶¶0069, 0090: The orientation of the image capture device mounted on the mirror, boot, or bonnet, in the vehicle frame can be calculated by moving (opening and closing) the door, boot and bonnet about their respective axis 33, 32, 31).
Regarding claim 3, Bamber further discloses the obstacle detection apparatus according to claim 1, wherein the movable portion corresponds to the door and performs rotational movement about a rotation axis (Figs. 5-8, ¶¶0068-0069: As the left or right door of the vehicle is opened and closed, the left or right door rotates about the respective door axis 33. As the boot of the vehicle is opened or closed, the boot rotates about the boot axis 32), the second obtaining portion is configured to obtain rotation angle information of the door, the rotation angle information serving as the moving amount information of the door from the first state to the second state (¶¶0069, 0092, 0101: When the image capture system on the vehicle observes image features moving due to the rotation of the door, the system can calculate the direction of the rotation axis of the door in the camera reference frame), and the imager position calculation portion is configured to calculate imager position information including a position of the imager when the door is in the first state and a position of the imager when the door is in the second state, on the basis of the rotation angle information (¶0069: The orientation of the image capture device mounted on the mirror, boot, or bonnet, in the vehicle frame can be calculated by moving (opening and closing) the door, boot and bonnet about their respective axis 33, 32, 31. .. For instance, if the rotation axes of the door and the boot are measured, the orientation of the image capture device relative to the vehicle 10 can be calculated).
Regarding claim 4, Bamber further discloses the obstacle detection apparatus according to claim 1, wherein the first obtaining portion is configured to obtain, from the imager, captured image data of a vicinity of the door at the outer side of the vehicle, the captured image data includes at least third captured image data and fourth captured image data that is different from the third captured image data due to that the vehicle has moved (¶0101: During the motion of the door around the door rotation axis 33, the image capture device 22 detects images of the body and/or body portion of the vehicle 10 and/or surrounding area of the vehicle 10 to identify different features and/or objects in the image. ...The motion of the identified features and/or objects will be computed using the plurality of different images detected by the image capture device of the image capture system 22. ¶0080: It is to be understood that also a video provided by a video camera consists of a plurality of images, wherein the number of images depends on the frame rate), the second obtaining portion is configured to obtain second moving amount information indicating a moving amount of the vehicle from a time at which the third captured image data was captured to a time at which the fourth captured image data was captured (¶¶0069, 0079: the identification unit 42 is adapted to identify, on the images taken by the image capture device, at least two features or objects, such that the rotation axis of the vehicle portion can be determined), the imager position calculation portion is configured to calculate imager position information including a position of the imager when the third captured image data was captured and a position of the imager when the fourth captured image data was captured, on the basis of the second moving amount information (¶0069: The orientation of the image capture device mounted on the mirror, boot, or bonnet, in the vehicle frame can be calculated by moving (opening and closing) the door, boot and bonnet about their respective axis 33, 32, 31…For instance, if the rotation axes of the door and the boot are measured, the orientation of the image capture device relative to the vehicle 10 can be calculated), and the obstacle position calculation portion is configured to calculate a (¶¶0079, 0089: Within the images taken by the image capture device of the image capture system 21, 22, 23 features or objects are identified and the position and/or motion of the identified features or objects is tracked ).
Bamber is silent regarding calculating a three-dimensional position of an obstacle.
However, Singh discloses  calculating a three-dimensional position of an obstacle (col. 3, line 63 to col. 4, line 9; col. 8, line 64 to col. 9, line 7: determining location of the equipped vehicle relative to at least one determined structure or object of the generated three dimensional environmental model and, based on the determined location of the equipped vehicle relative to the at least one determined structure or object, determining if the generated three dimensional environmental model includes an object at or near the parking location).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bamber by utilizing calculating a three-dimensional position of an obstacle, as taught by Singh, for  computing a maximum possible opening height of the hatch at any given location (col. 4, lines 6-9). 
Regarding claims 6 and 7, claims 6 and 7 are drawn to a method claim and a computer-readable storage medium claims and recites the limitation analogous to claim 1. Thus, claims 6 and 7 are rejected due to similar reason set forth above with respect to claim 1. 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bamber et al. (US 20200134869 A1) in view of Singh (US 11124113 B2) as applied to claim 1, and further in view of Wang et al. (US 20160210513 A1).

Regarding claim 5, Bamber  disclose the obstacle detection apparatus according to claim 1, wherein the imager corresponds to an event camera configured to output, as the captured image data (image capture systems 21, 22, 23).
Bamber in view of Singh does not explicitly disclose event data including information of a luminance change per pixel of a subject of imaging.
However, Wang discloses event data including information of a luminance change per pixel of a subject of imaging (¶0061: The event-based vision sensor may respond to an event in which a change in a brightness of a pixel is greater than or equal to a threshold).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bamber in view of Singh by utilizing event data including information of a luminance change per pixel of a subject of imaging, as taught by Wang, for reducing energy consumption of the image sensor (Wang: ¶0061). 
The following are the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Salter (US 11091949 B2) describes a vehicle includes a liftgate system for opening the liftgate to a variable opening height. 
Sakakura (US 20190368236 A1) describes a vehicle periphery monitoring apparatus on a vehicle. 
Kanaoka (US 20190205831 A1) describes an information system manages use of one or more areas in a vehicle permitted to be used as a pick-up and delivery destination of a pick-up and delivery product.
Jeromin (US 20170185763 A1) describes a camera based object detection using one or more cameras on a vehicle to prevent the opening of a door into the objects.
Bae (US 20170152698 A1) describes systems and methods for operating a vehicle door and preventing the door from coming into contact with an object when the door moving. 
Ihlenburg (US 9068390 B2) describes  imaging systems or vision systems for preventing motor vehicle hatch from coming into contact with an object. 
Kollar ( US 20090000196 A1) describes systems and methods for preventing motor vehicle doors from coming into contact with obstacles.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488